Title: To George Washington from Thomas Mifflin, 5 August 1794
From: Mifflin, Thomas
To: Washington, George


               
                  Sir.
                  Philadelphia, 5th August 1794
               
               The important subject, which led to our conference on Saturday last, and the interesting discussion that then took place, having since engaged my whole attention, I am prepared, in compliance with your request, to state with candor the measures which, in my opinion, ought to be pursued by the Commonwealth of Pennsylvania.  The circumstances of the case evidently require a firm and energetic conduct on our part, as well as on the part of the General Government; but as they do not preclude the exercise of a prudent and humane policy, I enjoy a sincere gratification in recollecting the sentiment of regret, with which you contemplated the possible necessity of an appeal to arms. For, I confess, that in manifesting a zealous disposition to secure obedience to the constitutions and Laws of our Country, I too shall ever prefer the instruments of conciliation to those of coercion; and never, but in the last resort, countenance a dereliction of Judiciary authority, for the exertion of Military force.
               Under the influence of this general sentiment, I shall proceed, Sir, to deliver my opinion relatively to the recent Riots in the county of Allegheny; recapitulating, in the first place, the actual state of the information which I have received.
               
               It appears, then, that the Marshal of the District having, without molestation, served certain process, that issued from a Federal Court, on various Citizens who reside in the county of Fayette, thought it proper to prosecute a similar duty in the county of Allegheny, with the assistance, and in the company of Genl Nevill, the Inspector of the Excise for the western District of Pennsylvania: that while thus accompanied he suffered some insults, and encountered some opposition: that considerable bodies of armed men having, at several times, demanded the surrender of Genl Nevill’s commission and papers, attacked and, ultimately, destroyed his house: that these Rioters (of whom a few were killed, and many wounded) having taken the Marshal and others prisoners, released that officer, in consideration of a promise, that he would serve no more process on the western side of the Allegheney Mountain: that, under the apprehension of violence, Genl Nevill, before his house was destroyed, applied to the Judges of Allegheney County for the protection of his property, but the Judges on the 17th day of July, the day on which his house was destroyed, declared that they could not, in the present circumstances, afford the protection that was requested, though they offered to institute prosecutions against the Offenders; and that Genl Nevill and the Marshal, menaced with further outrage by the Rioters, had been under the necessity of withdrawing from the county. To this outline of the actual information respecting the riots, the stoppage of the Mail may be added, as matter of aggravation; and the proposed Convention of the inhabitants of the neighbouring Counties of Pennsylvania and Virginia, as matter of alarm.
               Whatever construction may be given, on the part of the United States, to the facts that have been recited, I cannot hesitate to declare on the part of Pennsylvania, that the incompetency of the Judiciary Department of her Government, to vindicate the violated laws, has not at this period been made sufficiently apparent; and that the Military power of the Government ought not to be employed until its Judiciary authority, after a fair experiment, has proved incompetent to enforce obedience, or to punish infractions of the law.  The law having established a tribunal and prescribed the mode for investigating every charge, has likewise attached to every offence its proper punishment. If an opponent of the Excise-system refuses or omits to perform
                  
                  the duty which that system prescribes to him, in common with his fellow Citizens, his refusal, or omission, exposes him to the penalty of the law; but the payment of the penalty expiates the legal offence. If a riot is committed in the course of a resistance to the execution of any law, the Rioters expose themselves to prosecution and punishment, but the sufferance of their sentence extinguishes their crime. In either instance, however, if the strength and audacity of a lawless combination shall baffle and destroy the efforts of the Judiciary authority to recover a penalty, or to inflict a punishment, that authority may Constitutionally claim the auxiliary intervention of a Military power; but still the intervention cannot commence till the impotency of the Judicial authority has been proved by experiment, nor continue a moment longer than the occasion for which it was expressly required.  That the laws of the Union are the laws of the State, is a Constitutional axiom that will never be controverted: that the authority of the State ought to be exerted in maintaining the authority of the Union, is a patriotic position which I have uniformly inculcated: but in executing the laws or maintaining the authority of the Union, the Government of Pennsylvania can only employ the same means, by which the more peculiarly municipal laws and authority of the State are executed and maintained. ’Till the riot was committed, no offence had occurred, which required the aid of the State Government: when it was committed, it became the duty of the State Government to prosecute the offenders, as for a breach of the public peace and the laws of the Commonwealth; and if the measures shall be precisely what would have been pursued, had the riot been unconnected with the system of Federal policy, all, I presume, will be done, which good faith and justice can require. Had the riot been unconnected with the system of Federal policy, the vindication of our laws would be left to the ordinary course of justice; and, only in the last resort, at the requisition, and as an auxiliary, of the Civil authority, would the Military force of the State be called forth.
               Experience furnishes the strongest inducements to my mind, for persevering in this lenient course. Riots have heretofore been committed in opposition to the laws of Pennsylvania, but the rioters have invariably been punished by our Courts of Justice. In opposition to the laws of the United States, in opposition to
                  
                  the very laws now opposed, and in the very counties supposed to be combined in the present opposition, riots have, likewise, formerly occurred; but in every instance, supported by legal proof, the offenders have been indicted, convicted, and punished, before the tribunals of the State. This result does not announce a defect of jurisdiction—a want of Judicial power, or disposition, to punish infractions of the law; a necessity for an appeal from the political, to the physical strength of the Nation.
               But another principle of policy deserves some consideration. In a free country it must be expedient to convince the Citizens of the necessity, that shall, at any time, induce the Government to employ the coercive authority with which it is invested. To convince them that it is necessary to call forth the Military power, for the purpose of executing the laws, it must be shewn, that the Judicial power has, in vain, attempted to punish those who violate them: and, therefore, thinking, as I do, that the incompetency of the Judicial power of Pennsylvania has not yet been sufficiently ascertained I remarked, in the course of our late conference, that I did not think it would be an easy task to embody the Militia, on the present occasion. The Citizens of Pennsylvania (however a part of them may, for a while, be deluded) are the friends of law and order: but when the inhabitants of one district shall be required to take arms against the inhabitants of another, their general character does not authorise me to promise a passive obedience to the mandates of Government. I believe, that as freemen they would enquire into the cause and nature of the service proposed to them; and, I believe, that their alacrity in performing, as well as in accepting it, would essentially depend on their opinion of its justice and necessity.
               Upon great political emergencies, the effect of every measure should be deliberately weighed. If it shall be doubted, whether saying that the Judiciary power is yet untried, is enough to deter us from the immediate use of Military force, an anticipation of the probable consequences of that awful appeal, will enable us, perhaps, satisfactorily to remove or overlook the doubt. Will not the resort to force enflame and cement the existing opposition?  Will it not associate, in a common resistance, those who have hitherto peaceably, as well as those who have riotously, expressed their abhorrence of the Excise?  Will it not collect and combine every latent principle of discontent, arising from the supposed
                  
                  oppressive operations of the Federal Judiciary, the obstruction of the Western navigation, and a variety of other local sources?  May not the magnitude of the opposition, on the part of the ill-disposed, or the dissatisfaction at a premature resort to arms, on the part of the well-disposed, Citizens of this State, eventually involve the necessity of employing the Militia of other States?  And the accumulation of discontent, which the jealously engendered by that movement may produce, who can calculate, or who will be able to avert?  Nor, in this view of the subject, ought we to omit paying some regard to the ground for suspecting, that the British Government has already, insidiously and unjustly, attempted to seduce the Citizens on our Western frontier from their duty; and, we know, that in a moment of desperation, or disgust, men may be led to accept that as an assylum, which, under different impressions, they would shun as a snare.
               It will not, I am persuaded, Sir, be presumed, from the expression of these sentiments, that I am insensible to the indignation, which the late outrages ought to excite in the mind of a Magistrate, entrusted with the execution of the laws. My object, at present, is to demonstrate, that on the principles of policy, as well as of law, it would be improper in me to employ the military power of the state, while its Judiciary authority is competent to punish the Offenders. But should the Judiciary authority prove insufficient, be assured of the most vigorous co-operation of the whole force which the Constitution and Laws of the State entrust to me, for the purpose of compelling a due obedience to the Government; and, in that unfortunate event, convinced that every other expedient has been resorted to in vain, the public opinion will sanctify our measures, and every honest Citizen will willingly lend his aid to strengthen and promote them.
               The steps which under my instructions were taken, as soon as the intelligence respecting the riots was received, will clearly, indeed, manifest the sense that I entertain upon the subject. To every Judge, Justice, Sheriff, Brigade Inspector, in short to every public officer residing in the Western counties, a letter was addressed expressing my indignation and regret, and requiring an exertion of their influence and authority to suppress the tumults and punish the offenders. The Attorney General of the State was, likewise, desired to investigate the circumstances of the riot, to ascertain the names of the rioters, and to institute the
                  
                  regular process of the law, for bringing the leaders to justice.  In addition to these preliminary measures, I propose issuing a Proclamation, in order to declare (as far as I can declare them) the sentiments of the Government; to announce a determination to prosecute and punish the offenders; and to exhort the Citizens at large to pursue a peaceable and patriotic conduct: I propose engaging three respectable Citizens to act as Commissioners for addressing those who have embarked in the present combination, upon the lawless nature, and ruinous tendency of their proceedings; for inculcating the necessity of an immediate return to the duty which they owe their Country; and for promising (as far as the State is concerned) a forgiveness of their past transgressions, upon receiving a satisfactory assurance, that, in future, they will submit to the laws: and I propose, if all these expedients should be abortive, to convene the Legislature, that the ultimate means of subduing the spirit of insurrection, and of restoring tranquility and order, may be prescribed by their wisdom and authority.
               You will perceive, Sir, that throughout my observations, I have cautiously avoided any reference to the nature of the evidence, from which the facts that relate to the riots are collected, or to the conduct which the Government of the United States may pursue on this important occasion. I have hitherto, indeed, only spoken as the Executive Magistrate of Pennsylvania, charged with a general superintendance and care that the laws of the Commonwealth be faithfully executed, leaving it as I ought implicitly to your judgment, to chuse on such evidence as you approve, the measures for discharging the analagous trust which is confided to you in relation to the laws of the Union. But before I conclude, it is proper under the impression of my Federal obligations, to add a full and unequivocal assurance, that whatever requisition you may make, whatever duty you may impose, in pursuance of your Constitutional and legal powers, will on my part be promptly undertaken, and faithfully discharged. I have the honor to be, With perfect respect, Sir, Your Excellency’s Most Obedt Hble Servt
               
                  Tho. Mifflin
               
            